Appeal from a judgment of the County Court of Chemung County (Danaher, Jr., J.), rendered December 7, 1992, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Upon pleading guilty to criminal sale of a controlled substance in the third degree, defendant was sentenced as a second felony offender to a term of imprisonment of 4 Vi to 9 years. The only contention that defendant raises on this appeal is that his sentence is harsh and excessive. Not only did defendant receive the most lenient prison sentence authorized by statute, but it was the one to which he agreed at the time of his plea. Under the circumstances, and given defendant’s history of drug-related offenses, we see no reason to disturb the sentence imposed by County Court.
Cardona, P. J., Mikoll, Mercure, Casey and Weiss, JJ., concur. Ordered that the judgment is affirmed.